
	

113 HR 96 IH: Cameras in the Courtroom Act
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 96
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Mr. Connolly (for
			 himself and Mr. Poe of Texas)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To permit the televising of Supreme Court
		  proceedings.
	
	
		1.Short titleThis Act may be cited as the
			 Cameras in the Courtroom
			 Act.
		2.Amendment to
			 title 28
			(a)In
			 generalChapter 45 of title 28, United States Code, is amended by
			 adding at the end the following:
				
					678.Televising
				Supreme Court proceedingsThe
				Supreme Court shall permit television coverage of all open sessions of the
				Court unless the Court decides, by a vote of the majority of justices, that
				allowing such coverage in a particular case would constitute a violation of the
				due process rights of one or more of the parties before the
				Court.
					.
			(b)Clerical
			 amendmentThe chapter analysis for chapter 45 of title 28, United
			 States Code, is amended by adding at the end the following:
				
					
						678. Televising Supreme Court
				proceedings.
					
					.
			
